DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 7/13/22 have been received and entered in the application.
Claims 1-16, and 18-21 are currently pending and examined on the merits.
Claims 1 and 5 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osafune et al (US Publication No. 2016/0137985, cited on IDS dated 11/26/19, hereinafter Osafune).
Osafune discloses methods of generating renal progenitor cells from intermediate mesoderm cell (Abstract). Osafune discloses obtaining a population of intermediate mesoderm (IM) cells and culturing under adherent conditions ([0036], [0038]-[0039]). The IM cells may be derived from induced, human pluripotent stem cells ([0050], [0052])). Preferably, the IM cells are OSR-1 positive cells ([0036]). The culture dishes are coated using agents known for being suitable for adherent culture, including laminin ([0040]-[0041]). The IM cells are then cultured in a basal media supplemented with a transforming growth factor β (TGFβ) signaling activator and a bone morphogenic growth factor (BMP) inhibitor ([0042]). In some embodiments, the media may be further supplemented with fibroblast growth factor 9 (FGF9) and a glycogen synthase kinase-3β (GSK-3β) inhibitor, such as CHIR99021 ([0024], [0047]). The resultant renal progenitor cells demonstrate positive expression of SIX2 ([0037]). 
	Therefore, every limitation of claims 1-4, 6, 8, and 11-12 is present in Osafune and the subject matter is anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osafune as applied to claims 1-4, 6, 8, and 11-12 above.
Osafune does not disclose that the laminin is a laminin 511 E8 fragment. However, Osafune discloses that culture dishes may be coated laminin ([0040]-[0041]). It would be obvious to one of ordinary skill in the art to try a laminin 511 E8 fragment as one of a finite number of identified laminins suitable for adherent culture, with the predictable result that the IM cells could successfully be cultured. 
Allowable Subject Matter
Claims 5, 13-16, and 18-20 are allowed.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments dated  7/13/22 have been fully considered but are moot in part and are not persuasive in part as explained in detail below. 
Claim(s) 1-4, 6, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osafune. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osafune.
Applicant argues the use of the phrase “consisting essentially of” precludes the inclusion of a TGFβ signaling activator and a BMP inhibitor as is present in Osafune (Response p5-6). However, applicant does not have a clear definition of what constitutes a “basal media” in the specification. Descriptions of what may constitute a basal media appear at paragraphs [0019], [0033], [0041], [0048], [0054], and [0061]. These paragraphs indicate that basal media may include components such as “growth factors” and “low molecular weight compound[s]”. TGFβ signaling activators include the growth factors TGFβ1, TGFβ2, TGFβ3. Therefore, it does not appear that TGFβ signaling activators are excluded from the culture media as currently claimed. With respect to “low molecular weight compound[s]”, the term “low” is a relative term and does not clearly delineate what is sufficiently low as to be considered for inclusion. The BMP inhibitor dorsomorphin has a molecular weight of 472.41, LDN193189 a molecular weight of 479.40, and DMH1 a molecular weight of 380.44. Thus, it appears that BMP inhibitors may also not be precluded from the culture media as claimed. 
Conclusion
Claims 1-4, 6-8, and 11-12 are rejected. Claims 9-10 are objected to. Claims 5, 13-16, and 18-21 are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632